Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-12-00816-CV

                                            Daniel A. BASS,
                                               Appellant

                                            v.
                                   Commission for Lawyer
                           COMMISSION FOR LAWYER DISCIPLINE,
                                        Appellee

                      From the 285th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011-CI-19911
                       The Honorable Mollee Bennett Westfall, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: March 26, 2014

VACATED AND REMANDED

           The parties have filed a joint motion requesting that we set aside the trial court’s judgment

without consideration of the merits, and remand the case to the trial court for rendition of judgment

in accordance with the agreement reached by the parties which resolves all issues among them

involved in this appeal. The motion is granted. Without consideration of the merits, we vacate

the trial court’s judgment dated August 3, 2012, and remand the case to the trial court for rendition

of judgment in accordance with the parties’ agreement. TEX. R. APP. P. 42.1(a)(2)(B); Caballero
                                                                           04-12-00816-CV


v. Heart of Tex. Pizza, L.L.C., 70 S.W.3d 180, 181 (Tex. App.—San Antonio 2001, no pet.).

Appellate costs are taxed against the party incurring same.



                                                 PER CURIAM




                                               -2-